Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered August 6, 2004 in a proceeding pursuant to Family Court Act article 3. The order adjudicated respondent a juvenile delinquent and placed respondent on probation for a period of 24 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of James N. (19 AD3d 1047 [2005]). Present—Green, J.P., Hurlbutt, Scudder, Pine and Lawton, JJ.